     Case 1:21-cv-00376-ECM-JTA Document 1 Filed 05/24/21 Page 1 of 14




                IN THE UNITED STATE��:µ��mq�OURT
                FOR THE MIDDLE DISTRl-C0T 11o#�ABAMA
                         SOUTHERN "DIVISION
                                                  n 11 t.!b
                                                 L.llLi
                                                            V '1 Li D
                                                       1 .,\ 1 f.. , 1-··   2:   QW

SHANNIKA BAXTER,

              Pl�intiff,
                                                               CIVIL ACTION NO.:
v.                                                                      I: o\-W,31 �
                                                                                      ·:,
VOLUNTEERS OF AMERICA                                          JURY DEMANDED
SOUTHEAST, INC.,

              Defendant.             \

                                     COMPLAINT

       COMES NOW Plaintiff, Shannika Baxter (''Ms. Baxter" or "Plaintiff'), by

and through her undersigned counsel, and files this Complaint against Defendant,

Volunteers of America Southeast, Inc. ("VOASE" or "Defendant"). As grounds for

this Complaint, Plaii;itiff states as follows:

                           JURISDICTION AND VENUE

       1.     This is a suit authorized and brought to secure protection of and to

redress the deprivation of rights secured by the Americans with Disabilities Act of

1990, as amended, codified at 42 U.S.C. § 12101 et seq. (the "ADA").
                           /
       2.     Jurisdiction is invoked pursuant to 28 U.S.C. §§ 1331 and 1343.

       3.     The venue of this action is properly placed in the Middle District of

Alabama pursuant to 28 U.S.C. § 139l(b) because Plaintiffs claims accrued in Dale

County, Alabama.
                                             l
     Case 1:21-cv-00376-ECM-JTA Document 1 Filed 05/24/21 Page 2 of 14




                        ADMINISTRATIVE EXHAUSTION

      4.        Plaintiff filed a Charge of Discrimination with the U.S. Equal

Employment Opportunity Commission (the "EEOC")on or about March 20, 2020.

(Attached hereto as Exhibit "A"). Charge number 420-2020-01737 (the "Charge"),

alleged that Defendant subjected her to discrimination and disparate terms and

conditions of employment because her disability, in violation of the ADA.

      5.        Plaintiff also alleged that Defendant terminated her shortly after she

requested reasonable accommodations for her disability in the form of work

restrictions.

      6.        On or about January 20, 2021, the EEOC found "reasonable cause to

conclude that more likely than not Respondent discriminated against Charging Party

as alleged by failing to engage Charging Party in the interactive process for

reasonable accommodations, and discharged Charging Party because of her

disability, in violation of the ADA,as amended."(Attached hereto as Exhibit "B").

      7.        After the EEOC's efforts to conciliate the Charge were unsuccessful, it

issued a Notice of Suit Rights with respect to the Charge on February 19, 2021.

      8.        Plaintiff received the Notice of Suit Rights on February 22, 2021.

(Attached hereto as Exhibit "C").

      9.        Plaintiff has now filed her Complaint within ninety(90)days ofreceipt

ofthe Notice of Suit Rights.


                                            2
     Case 1:21-cv-00376-ECM-JTA Document 1 Filed 05/24/21 Page 3 of 14




      10.    Plaintiff has thus exhausted all administrative remedies with respect to

the Charge prior to filing the Complaint.

                                    PARTIES,

      11.    Plaintiff is a citizen of the United States of America, over the age of

nineteen(19) years, and is a resident of Dale County, Alabama.

       12.   Plaintiff has a qualifying disability under the ADA in that she has

physical and/or mental impairments which substantially limits one (1) or more of

her major life activities; Defendant was aware of Plaintiffs disability. Defendant

also perceived Plaintiff as being an individual with a disability which substantially

limits major life activities, pursuant to 42 U.S.C. §12102(1).

       13.   Plaintiff is a qualified individual under the ADA in that she could

perform the essential functions of her employment, with or without reasonable

accommodations, pursuant to 42 U.S.C. § 12111(8).

       14.   Defendant is an affiliate ofVolunteers ofAmerica,a national non-profit

organization that operates residential programs for people with mental and/or

physical disabilities.

       15.   Defendant operates a facility in Ozark, Alabama, the address of which

is 1107 Harris Road, Ozark, Alabama, 36360.

       16.   Defendant is an employer as defined by the ADA.




                                            3
     Case 1:21-cv-00376-ECM-JTA Document 1 Filed 05/24/21 Page 4 of 14




      17.   Defendant is an "employee per 42 U.S.C. § 12111(5)in that it engages

in commerce or any industry affecting commerce who has fifteen (15) or more

employees for each working day in each of twenty (20)or more calendar weeks in

the current or preceding calendar year.

      18.   Defendant was Plaintiffs employer at all times relevant to this

Complaint, and all of Plaintiffs claims accrued in Dale County, Alabama.

                          FACTUAL ALLEGATIONS

      19.   On or about June 25,2019,Defendant hired Plaintiffto work as a Direct

Support Professional ("DSP") in Defendant's community home located in Ozark,

Alabama.

      20.   The DSP position "is responsible for guiding, coaching and

encouraging individuals to achieve their maximum level ofindependence."

      21.   The requirements for the DSP position are as follows:

                a. The ability to collaborate;

                b. The ability to assist individuals in achieving personal goals;

                c. The ability to communicate with individuals by listening and

                   learning;

                d. The ability to establish rapport with individuals, family

                   members,friends, and other natural supports;

                e. Must possess a high level of written communication skills;


                                          4
     Case 1:21-cv-00376-ECM-JTA Document 1 Filed 05/24/21 Page 5 of 14




                f. Must possess a yalid Alabama driver's license;

                g. The ability to meet the requirements of Volunteers of America's

                   vehicle insurance carrier, if appliable; and

                h. The ability to pass all required training courses.

      22.    The job description also included a list- of fifteen (15) "principal

activities", which Plaintiff was able to complete throughout her employment with

Defendant.

      23.    From the start of her employment, Plaintiff reported to the Regional

Director, Betty Ford ("Ms. Fore).

      24.    Plaintiff was and is qualified for the DSP position.

      25.    Plaintiff was and is able to perform the essential functions of her job,

and satisfactorily did so until Defendant terminated her employment.

      26.    In or around December 2019, Plaintiff sought medical treatment for

pain and swelling she was experiencing in her left arm.

      27.    Plaintiff believed she suffered from Carpal Tunnel, informed Ms. Ford

ofthe same, and that she needed to take leave to receive medical testing.

      28.    Plaintiff was under a physician's care from December 14-16,2019, and

was officially diagnosed with Rheumatoid Arthritis during that time.

      29.    Upon her diagnosis, Plaintiffs physician provided her with a Return-

to-Work Notice, dated December 18, 2019, that included a request for reasonable


                                          5
       Case 1:21-cv-00376-ECM-JTA Document 1 Filed 05/24/21 Page 6 of 14




 accommodation in the form of work restrictions, which permitted. Plaintiff to

 perform the essential functions of her job.

        30.   Plaintiffs restrictions were "light duty only, no use of left arm."

        31.   On or about that same day, December 18 2019, Plaintiff submitted the

 documentation to Ms. Ford.

        32.   After turning in the physician's note, Ms. Ford did not discuss

 Plaintiff's physician placed restrictions, need for accommodation, or disability with

 Plaintiff.

        33.   In fact, none of Defendant's employees discussed Plaintiffs physician

 placed restrictions, need for accommodation, or disability with her, despite their

 awareness ofthose restrictions.

        34.   While no one discussed Plaintiff s diagnosis or need for

 accommodation with her, Defendant's employees did discuss these things among

 themselves, to include their corporate legal counsel.

        35.   On December 19, 2019, Grayson Knight-Schemer ("Ms. Knight-

r Schemer"), Corporate Counsel, emailed Kim Garner ("Ms. Garner"), Human

 Resources Specialist, and Guy Carter, Human Resources, stating that Plaintiff had

 been diagnosed with Carpal Tunnel.




                                           6
     Case 1:21-cv-00376-ECM-JTA Document 1 Filed 05/24/21 Page 7 of 14




       36.    Ms. Knight-Schemer stated that Plaintiff had a "reasonable

accomrnodation issue", and that she had previously instructed Ms. Ford to call Ms.

Garner to discuss options for accommodations or light duty.

       37.    On December 19, 2019, Ms. Garner sent Ms. Ford an email asking if

there were any available options for Plaintiff to work light duty.

       38.    Ms.Ford responded that afternoon stating,"[vi]e do not. Too much

liability at state [sic]."

       39.    On December 20,2019, Ms. Garner emailed Ms. Ford and stated,"[w]e

have decided to separate her employment due to her not being able to p.erform the

physical duties ofthe job."

      40.     Ms. Ford terminated Plaintiffs employment that day via telephone.

      41.     Plaintiff also received a letter dated December 20, 2019, signed by Ms.

Ford, stating that Defendant was terminating Plaintiff because of her disability.

      42.     Ms. Ford wrote, "you submitted a return to work notice frorn your

physician stating that you were on light duty and could not use your left arm.

Unfortunately there are no options for light duty in the Ozark home."

      43.     Notably, no one discussed what reasonable accornmodation options

Plaintiff sought or needed prior to her termination.

       44.    The termination letter also stated,"[i]n order to put you on the schedule,

you would have to be cleared for full-duty without any restrictions."
     Case 1:21-cv-00376-ECM-JTA Document 1 Filed 05/24/21 Page 8 of 14




      45.    Ms. Ford enclosed a copy of Plaintiffs job description and stated,

"[s]ince you cannot perform these duties at this time, your employment will be

separated effective December 20, 2019."

      46.    Defendant stated that Plaintiff could re-apply for employment once she

was fully, released without restrictions from her doctor.

      47.    Notably, Plaintiffs       job    description   states, "[r]easonable

accommodation may be made to enable individuals with disabilities to perform

the essential functions."

      48.   Plaintiffcould have performed the essential functions ofher DSP duties
                    ry
with reasonable accommodation.

      49.    Defendant failed to provide Plaintiff with an opportunity to engage in

an interactive discussion to identify any reasonable accommodations available.

      50.    Defendant violated the ADA by:(1)failing to engage in an interactive

process with Plaintiff; (2) conclusively determining, without consulting Plaintiff,

that there was no light duty or reasonable accommodation(s) available for Plaintiff;

(3)deciding that granting Plaintiff a reasonable accommodation would have been a

"liability" for the company; and (4)terminating Plaintiffs employment because it

could not reasonably accommodate her.

      51.    But for Plaintiffs disability and requesting reasonable accommodation,

Defendant would not have terminated Plaintiffs employment.


                                          8
      Case 1:21-cv-00376-ECM-JTA Document 1 Filed 05/24/21 Page 9 of 14




      COUNT I — FAILURE TO ACCOMMODATE UNDER THE ADA

       52.    Plaintiff re-alleges and incorporates by reference paragraphs four (4)

through nine(9)and eighteen(18)through fifty (50)above, with the same force and

effect as if fully set forth herein.

       53.    Plaintiff is disabled within the meaning ofthe ADA.

       54.    Due to Rheumatoid Arthritis, Plaintiff was and is substantially limited

with respect to one(1)or more major life activities; specifically,Plaintiff was limited

with respect to lifting and working with her left arm.

       55.    Plaintiff was and is qualified for her position, with Defendant, with

reasonable accommodations for her serious medical condition.

       56.    On or about December 18, 2019,Plaintiff submitted a physician's note

to Ms.Ford, which included work restrictions of"light duty only,no use ofleft arm."

       57.    Following Plaintiffs submission ofthe physician's note, Defendant did

not discuss any ofthe following with Plaintiff: her disability; her December 18,2019

physician's note; her need for reasonable accommodation(s); what reasonable

accommodation(s) were or were not available; or her ability to complete her job

responsibilities.

       58.    Rather, two (2) days later, on or about December 20, 2019, Defendant

terminated Plaintiff because it determined, without consulting Plaintiff, that it could

not accommodate her physician order work restrictions.


                                          9
     Case 1:21-cv-00376-ECM-JTA Document 1 Filed 05/24/21 Page 10 of 14




      59.    As determined by the EEOC, Defendant violated Plaintiffs rights

under the ADA by failing to engage in an interactive process with Plaintiffto discuss

what reasonable accommodations she needed and what reasonable accommodations

Defendant cóuld offer Plaintiff.

      60.    Plaintiff suffered damages as a result of Defendant's actions in failing

to engage in the interactive process with Plaintiff.

      COUNT II- DISABILITY DISCRIMINATION UNDER THE ADA

      61.    Plaintiff re-alleges and incorporates by reference paragraphs four (4)

through nine.(9)and eighteen(18)through fifty-one(51)above with the same force

and effect as if fully set forth herein.

      62.    Plaintiff is disabled within the meaning of the ADA.

      6.     Due to Rheumatoid Arthritis, Plaintiff was and is substantially limited

with respect to one(1)or more major life activities.

      64.     Specifically, Plaintiff was limited with respect to lifting and working

with her left arm.

      65.    Plaintiff was and is qualified for her position with Defendant, with

reasonable accommodation for her serious medical condition.

      66.    In or around December 2019,Plaintiffinformed Defendant that she was

disabled, as defined by the ADA.




                                           10
    Case 1:21-cv-00376-ECM-JTA Document 1 Filed 05/24/21 Page 11 of 14




      67.    Defendant had knowledge of Plaintiffs condition and her need for

reasonable accommodation to avoid use of her left arm.

      68.    On or about December 18,2019,Plaintiff submitted a physician's note,

which stated that Plaintiff should work light duty and not use her right arm.

      69.    On or about December 19, 2019, befendant's employees held internal

discussions about Plaintiff s perceived Carpal Tunnel diagnosis.

      70.    As evidenced by the internal discussions, Defendant regarded plaintiff

as disabled, as defined by the ADA.

      71.    In discussing Plaintiff s disability internally, Defendant purported that

it could not reasonably accommodate Plaintiff s work restrictions because doing so

would have been a "liability" for the company.

      72.    Defendant terminated Plaintiff approximately two (2) days after she

informed Defendant of her disability.

      73.    Defendant's termination, letter, dated December 20, 2019, cites

Plaintiff s disability as the reason for her termination.

      74.    But for Plaintiff s disability, Defendant would not have terminated

Plaintiff s employment.

      75.    Plaintiff suffered damages as a result of Defendant's discrimination.




                                           11
     Case 1:21-cv-00376-ECM-JTA Document 1 Filed 05/24/21 Page 12 of 14




                COUNT III- RETALIATION UNDER THE ADA

      76.    Plaintiff re-alleges and incorporates by reference paragraphs four (4)

through nine(9)and eighteen(18)through fifty-one(51)above with the same force

and effect as if fully set forth herein.

      77.    Plaintiff is disabled within the meaning ofthe ADA.

      78.    Due to Rheumatoid Arthritis, Plaintiff was and is substantially limited

with respect to one(1)or more major life activities.

      79.     Specifically, Plaintiff was limited with respect to lifting and working

with her left arm.

      80.    Plaintiff was and is qualified for her position, with Defendant, with

reasonable accommodation for her serious medical condition.

       81.   On or about December 18, 2019, Plaintiff engaged in statutorily

protected conduct by requesting reasonable accommodations from Defendant.

       82.    As a request for reasonable accommodation, through her physician,

Plaintiff requested light duty and no use of her left arm.

       83.    Without engaging in an interactive discussion, as required by the ADA,

Defendant denied Plaintiff s request for reasonable accommodation, deeming

Plaintiff a "liability" for the company.

       84.    Defendant terminated Plaintiff approximately two (2) days after she

requested reasonable accommodation, on or about December 20, 2019.


                                           12
    Case 1:21-cv-00376-ECM-JTA Document 1 Filed 05/24/21 Page 13 of 14




      85.    In retaliation for Plaintiff engaging in statutorily protected conduct of

requesting reasonable accommodation, Defendant subjected Plaintiff to unlawful

employment action, including , but not limited to, termination.

      86.    Plaintiff suffered damages as a result of Defendant's retaliation.

      WHEREFORE premises considered, Plaintiff demands judgment against the

Defendants for compensatory damages, punitive damages, consequential damages,

incidental damages, the costs of this action, interest, attorney's fees, and any other,

further, and different relief to which she may be entitled.

PLAINTIFF DEMANDS TRIAL BY STRUCK JURY.


                                           Respectfully submitted,



                                                               SB-9617-J6ft)
                                           Courtney B. Crampton(ASB-3685-J61X)
                                           Attorneysfor Plaintiff


WRADY MICHEL & KING
505 20th Street North, Sluite 1650
Birmingham, Alabama 35203
joshud@wmalabamalaw.com
Courtney@wrnalabamalaw.corn
Tel: (205)980-5704
Fax: (205)994-2819




                                          13
    Case 1:21-cv-00376-ECM-JTA Document 1 Filed 05/24/21 Page 14 of 14




DEFENDANT TO BE SERVED BY PROCESS SERVER AT THE
FOLLOWING ADDRESS:

Volunteers of America Southeast, Inc.
r/a Davis, Wallace T.
1204 Hillcrest Road
Mobile, Alabama 36695




                                        14
